Citation Nr: 0115582	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability and if so, whether service connection in 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability, and if so, whether service connection in 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
February 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that new and material evidence had not been 
submitted to reopen claims for service connection for a left 
knee disability and a right ankle disability.  

REMAND

In June 1983, the veteran filed a claim concerning service 
connection for a left knee disability and a right ankle 
disability.  

In July 1983, the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, indicated in writing that the veteran's 
service medical records were destroyed in a 1973 fire, and 
could not be reconstructed.

In August 1983, the RO wrote to the veteran and advised him 
that it was having difficulty obtaining his service medical 
records.  The veteran was asked to furnish any service 
medical records in his possession, and was also asked to 
complete and return an information request form which would 
aid in attempting to locate his records.

On a form completed in August 1983, the veteran indicated 
that he injured his ankle in 1955 while serving on active 
duty with the "351 R.C.T. Headquarters Co." at Fort Polk, 
Louisiana.  He appeared to indicate that he was hospitalized 
for 6 weeks as a result, although this is unclear.  The 
veteran also indicated that he injured his knee in the spring 
of 1956 while serving on active duty with the "Cargo 
Helicopter Co." at Fort Rucker, Alabama.  He indicated that 
he was hospitalized twice in 1956, for a 3 month period the 
first time and for a 2 month period the second time.  The RO 
forwarded this form to the NPRC in September 1983.

In November 1983, the NPRC advised the RO that the veteran's 
physical examination reports could not be reconstructed.  It 
did forward 6 pages of service medical records, which 
indicate that the veteran was hospitalized twice in May 1956 
at Fort Rucker.  These records do not reflect the medical 
reason(s) for the hospitalizations.  However, the NPRC also 
asked for the specific month in 1955 during which the veteran 
was reportedly treated for an ankle injury.  It does not 
appear that the RO forwarded this request for additional 
information to the veteran.  

As the NPRC was previously successful in obtaining certain 
records concerning the veteran, it is essential that its 
request for more information is acted upon, in the hopes that 
additional records may be found.  Therefore, the RO should 
contact the veteran and ask him to provide the month in 1955 
in which he apparently injured his right ankle, and also 
advise him to provide any additional details concerning this 
injury (and resulting treatment) that might assist the NPRC 
in locating additional service medical records. 

In addition to the foregoing, the RO should also advise the 
veteran that, even though service records are not available, 
alternate proof to support the claim will be considered. 38 
U.S.C.A. § 5107(a) (West 1991). See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991), Lanyo v. Brown, 6 Vet. App. 465, 469 
(1994).  VA's Adjudication Procedure Manual provides that 
alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated the veteran, 
especially soon after separation, and letters written during 
service.  Therefore, when contacting the veteran for further 
information, the RO should also advise him that he may 
provide such alternative evidence in light of his missing 
records.

Accordingly, to ensure full compliance with due process 
requirements, the case is 
REMANDED for the following development: 

1.  The RO should contact the veteran and 
ask him to provide the specific month(s) 
in 1955 during which he was reportedly 
treated for a right ankle injury at Fort 
Polk.  The veteran should also be asked 
for any additional details which might 
assist the NPRC in locating service 
medical records pertaining to treatment 
for a right ankle injury.  The RO should 
also advise the veteran that he can 
submit, within a reasonable amount of 
time, alternate evidence in lieu of the 
missing service medical records to 
support his contention that service 
connection is warranted for a left knee 
disability and for a right ankle 
disability.  This evidence may include, 
but is not limited to, the following:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

2.  The RO should then contact the NPRC 
and provide any further information 
submitted by the veteran in order to 
obtain any additional records that may 
exist.  All logical follow-up development 
should be conducted and any documents 
received from the NRPC should be 
permanently associated with the claims 
file.  

3.  Thereafter, the RO should review the 
evidence associated with the claims file 
since the August 2000 supplemental 
statement of the case and enter its 
determinations concerning whether new and 
material evidence has been submitted to 
reopen the veteran's claims for service 
connection for a left knee disability and 
for a right ankle disability, and if so, 
whether service connection is warranted.  
If the RO's determinations remain adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond to it before the 
case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


